


EXHIBIT 10.2.1


REVOLVING LINE OF CREDIT NOTE
$25,000,000.00
 
Omaha, Nebraska
 
 
February 16, 2015



FOR VALUE RECEIVED, the undersigned THE BUCKLE, INC. and BUCKLE BRANDS, INC.
("Borrower")promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank") at its office at MAC: N8069-020, 13625 California Street,
2nd Floor, Omaha, Nebraska 68154, or at such other place as the holder hereof
may designate, in lawful money of the United States of America and in
immediately available funds, the principal sum of Twenty-Five Million Dollars
($25,000,000.00), or so much thereof as may be advanced and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a) "Daily One Month LIBOR" means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.


(b) "LIBOR" means the rate of interest per annum determined by Bank based on the
rate for United States dollar deposits for delivery of funds for one (1) month
as reported on Reuters Screen LIBOR01 page (or any successor page) at
approximately 11:00 a.m., London time, or, for any day not a London Business
Day, the immediately preceding London Business Day (or if not so reported, then
as determined by Bank from another recognized source or interbank quotation).


(c) "London Business Day" means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.


INTEREST:


(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fluctuating
rate per annum determined by Bank to be one and twenty-five hundredths percent
(1.25%) above Daily One Month LIBOR in effect from time to time. Bank is hereby
authorized to note the date and interest rate applicable to this Note and any
payments made thereon on Bank's books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.


(b) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.




--------------------------------------------------------------------------------




(c) Payment of Interest. Interest accrued on this Note shall be payable on the
last day of each month, commencing February 28, 2015.


(d) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.


BORROWING AND REPAYMENT:


(a) Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on July 31, 2017.


(b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
DENNIS H. NELSON, KAREN B. RHOADS or THOMAS B. HEACOCK, any one acting alone,
who are authorized to request advances and direct the disposition of any
advances until written notice of the revocation of such authority is received by
the holder at the office designated above, or (ii) any person, with respect to
advances deposited to the credit of any deposit account of Borrower, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account. The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.


(c) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of January 31, 2011,
as amended from time to time (the "Credit Agreement"). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an "Event of Default"
under this Note.






--------------------------------------------------------------------------------




MISCELLANEOUS:


(a) Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (to include outside counsel fees and all
allocated costs of the holder's in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nebraska.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


THE BUCKLE, INC.
 
 
By:
/s/  DENNIS H. NELSON
 
DENNIS H. NELSON,
 
PRESIDENT AND CEO
 
 
BUCKLE BRANDS, INC.
 
 
By:
/s/  DENNIS H. NELSON
 
DENNIS H. NELSON,
 
PRESIDENT AND CEO









--------------------------------------------------------------------------------




SECOND AMENDMENT TO CREDIT AGREEMENT


THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
February 16, 2015, by and between THE BUCKLE, INC., a Nebraska corporation and
BUCKLE BRANDS, INC., a Nebraska corporation (each individually, a "Borrower"),
and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank"). Each reference herein to
"Borrower" shall mean each and every party, collectively and individually,
defined above as a Borrower.


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of January 31, 2011, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1. Section 1.1.(a) is hereby amended by deleting "July 31, 2015" as the last day
on which Bank will make advances under the Line of Credit, and by substituting
for said date "July 31, 2017," with such change to be effective upon the
execution and delivery to Bank of a promissory note dated as of February 16,
2015 (which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.


2. Section 1.1.(b) is hereby deleted in its entirety, and the following
substituted therefor:


"(b) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue standby and/or sight commercial letters of credit for the account of
Borrower (each, a "Letter of Credit" and collectively, "Letters of Credit");
provided however, that the aggregate undrawn amount of all outstanding Letters
of Credit shall not at any time exceed Ten Million Dollars ($10,000,000.00). The
form and substance of each Letter of Credit shall be subject to approval by
Bank, in its sole discretion. No Letter of Credit shall have an expiration date
subsequent to the maturity date of the Line of Credit. The undrawn amount of all
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit agreements,
applications and any related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Letter of Credit shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount drawn, together with interest thereon from the date
such drawing is paid to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Line of Credit. In such event
Borrower agrees that Bank, in its sole discretion, may debit any account
maintained by Borrower with Bank for the amount of any such drawing."






--------------------------------------------------------------------------------




3. The following is hereby added to the Credit Agreement as Section 7.12:


"SECTION 7.12. JOINT AND SEVERAL LIABILITY.


(a) Each Borrower has determined and represents to Bank that it is a legitimate
business purpose and in its best interests to induce Bank to extend credit
pursuant to this Agreement. Each Borrower acknowledges and represents that its
business is related to the business of every other Borrower hereunder, and all
commitments, advances and other credit extensions under this Agreement will
individually and collectively benefit each Borrower hereunder.


(b) Each Borrower has determined and represents to Bank that it has, and after
giving effect to the transactions contemplated by this Agreement will have,
assets having a fair market value in excess of its liabilities, after giving
effect to any available rights of contribution or subrogation, and each Borrower
has, and will have, access to adequate capital for the conduct of its business
and the ability to pay its debts as they mature.


(c) Each Borrower agrees that it is jointly and severally and unconditionally
liable to Bank for, and will pay to Bank when due, the full amount of all
existing and future indebtedness arising in connection with any facility
extended under this Agreement, and all modifications, extensions and renewals
thereto, including without limitation all principal and interest, and all fees,
costs and expenses chargeable to each Borrower individually or collectively in
connection with any facility hereunder. These obligations shall be in addition
to any other obligations under any other agreement with Bank entered into before
or after the date of this Agreement, unless such other agreement is expressly
modified or revoked in writing, and this Agreement shall not affect or
invalidate the terms of any such other agreement, unless otherwise expressly
provided herein.


(d) The liability of a Borrower for indebtedness hereunder shall be reinstated
and revived and the rights of Bank shall continue if and to the extent that for
any reason any amount at any time paid on account of any facility under this
Agreement by any Borrower or any other person or entity is rescinded or must
otherwise be restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid.


(e) Each Borrower authorizes Bank, without notice to or demand on such Borrower,
and without affecting such Borrower's liability for indebtedness incurred under
any facility extended under this Agreement, from time to time to: (i) alter,
compromise, extend, accelerate or otherwise change the time for payment of, or
otherwise change the terms of, the indebtedness of any other Borrower to Bank on
account of any such facilities; (ii) take and hold security from any other
Borrower for the payment of indebtedness incurred under any facility extended
under this Agreement, and exchange, enforce, waive, subordinate or release any
such security; (iii) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage, or deed of trust, as Bank
in its discretion may determine; (iv) release or substitute any one or more of
the endorsers or any guarantors of any facility hereunder, or any other party
obligated thereon; and (v) apply payments received by Bank from any other
Borrower to indebtedness of such other Borrower to Bank other than to any
facility extended under this Agreement.


(f) Each Borrower represents and warrants to Bank that it has established
adequate means of obtaining from every other Borrower on a continuing basis
financial and other information relating to the financial condition of every
other Borrower, and each Borrower agrees to keep adequately informed by such
means of any facts, events or circumstances which might in any way affect its
risks hereunder. Each Borrower further agrees that Bank shall have no obligation
to disclose to it any information or material about any other Borrower which is
acquired by Bank in any manner.




--------------------------------------------------------------------------------




(g) Each Borrower waives any right to require Bank to: (i) proceed against any
other Borrower or any other person; (ii) proceed against or exhaust any security
held from any other Borrower or any other person; (iii) pursue any other remedy
in Bank's power; (iv) apply payments received by Bank from any other Borrower to
any facility extended under this Agreement; or (v) make any presentments or
demands for performance, or give any notices of nonperformance, protests,
notices of protest or notices of dishonor in connection with any facility
extended under this Agreement.


(h) Each Borrower waives to the extent permitted by applicable law any defense
to its liability for repaying any facility extended under this Agreement based
upon or arising by reason of: (i) any disability or other defense of any other
Borrower or any other person; (ii) the cessation or limitation from any cause
whatsoever, other than payment in full, of the liability of any other Borrower
for the facility extended under this Agreement; (iii) any lack of authority of
any officer, director, partner, agent or other person acting or purporting to
act on behalf of any other Borrower or any defect in the formation of any other
Borrower; (iv) the application by any other Borrower of the proceeds of any
facility extended under this Agreement for purposes other than the purposes
intended or understood by Bank or each other Borrower; (v) any act or omission
by Bank which directly or indirectly results in or aids the discharge of any
other Borrower by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Bank against any other Borrower; (vi) any
impairment of the value of any interest in any security for any facility
extended under this Agreement, including without limitation, the failure to
obtain or maintain perfection or recordation of any interest in any such
security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; or (vii) any modification of the indebtedness of any
other Borrower for any facility extended under this Agreement, including without
limitation the renewal, extension, acceleration or other change in time for
payment of, or other change in the terms of, the indebtedness of any Borrower
for any facility extended under this Agreement, including increase or decrease
of the rate of interest thereon.


(i) Until each facility extended under this Agreement and all indebtedness
arising under or in connection with this Agreement shall have been paid in full,
no Borrower shall have any right of subrogation. Each Borrower waives all rights
and defenses it may have arising out of (i) any election of remedies by Bank,
even though that election of remedies, such as a non- judicial foreclosure with
respect to any security for each facility extended under this Agreement,
destroys its rights of subrogation or its rights to proceed against any other
Borrower for reimbursement, or (ii) any loss of rights it may suffer by reason
of any rights, powers or remedies of any other Borrower in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging any
Borrower's indebtedness for each facility extended under this Agreement, whether
by operation of or otherwise including any rights Borrower may have, in the
event Borrower has given security, to a fair market value hearing to determine
the size of a deficiency following any foreclosure sale or other disposition of
any real property security for any portion of the indebtedness, and Borrower
waives any rights Borrower may have under the SDCL §21-49-18 et seq. (the South
Dakota "one-action" rule). Until all indebtedness of each Borrower to Bank
arising under or in connection with this Agreement shall have been paid in full,
each Borrower waives any right to enforce any remedy which Bank now has or may
hereafter have against any other Borrower or any other person, and waives any
benefit of, or any right to participate in, any security now or hereafter held
by Bank."






--------------------------------------------------------------------------------




4. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


5. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.


A CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW. TO
PROTECT THE PARTIES FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT,
PROMISE, UNDERTAKING OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY
OTHER FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR
EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR
SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


 
 
 
WELLS FARGO BANK,
THE BUCKLE, INC.
 
NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/  DENNIS H. NELSON
 
By:
/s/  DAVID WISE
 
DENNIS H. NELSON,
 
 
VICE PRESIDENT
 
PRESIDENT AND CEO
 
 
 
 
 
 
 
 
BUCKLE BRANDS, INC.
 
 
 
 
 
 
 
 
By:
/s/  DENNIS H. NELSON
 
 
 
 
DENNIS H. NELSON,
 
 
 
 
PRESIDENT AND CEO
 
 
 



